DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and new claims 18-20 are presently under consideration as filed in applicant’s response dated 25 October 2021. Claims 5-17 remain withdrawn from consideration.
Applicant’s amendments to the claims filed with the response dated 25 October 2021 have overcome the prior art rejections of record, and these rejections are therefore withdrawn.
Upon further search and consideration of the new and newly amended claims, new art was discovered and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 2007/0272291), and further in view of Eslamy et al (US 6,485,843).

Regarding claim 1 Morimoto discloses a thermoelectric module comprising: 
5a lower substrate ([0029], Fig. 1B see: second substrate 2); 
an upper substrate ([0029], Fig. 1B see: first substrate 3) disposed above the lower substrate so as to be opposite to the lower substrate (Fig. 1B); 
a plurality of p-type thermoelectric elements and n-type thermoelectric elements disposed between the lower substrate and the upper substrate ([0003]-[0004], [0030], Fig. 1B see: Peltier junction module 4 having a plurality of thermoelectric elements); 

a post that includes a post body made of nickel ([0034]-[0035], Figs. 1A-1B, and 6 see: power supply electrodes 6a and 6b are each formed from a bar of a Fe-Ni-Co alloy or can be Ni); and 
a second electrode that is provided on the lower substrate and connects a thermoelectric element at an end of the series circuit to the post ([0030]-[0031], Figs. 1A-1B and 6 see: outermost Peltier junctions 5a and 5b connected to power supply electrodes 6a and 6b).
Morimoto teaches a side surface of the post body is covered with Ni and with Au ([0034]-[0035], Figs. 1A-1B, and 6 see: power supply electrodes 6a and 6b are coated with Ni and coated with Au considered to meet the limitation of a passivation film) but does not explicitly disclose a passivation film made of nickel oxide covering a side surface of the post body.
Eslamy discloses a semiconductor device electrical connection comprising a  nickel contact body with a passivation film made of nickel oxide covering a side surface of the body (Eslamy, C4/L49-65, Fig. 5 see: bonding pads 23 and surface wiring structure 60 comprising a nickel outer layer 52 where a native nickel oxide 56 passivates the surface).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Morimoto in view of Eslamy to form a passivation film made of nickel oxide as taught by Eslamy (Eslamy, C4/L49-65, Fig. 5 see: bonding pads 23 and surface wiring structure 60 comprising a nickel outer layer 52 where a native nickel oxide 56 passivates the surface) covering a side surface of the post body of Morimoto for the express purpose of providing passivating protection to the nickel post of Morimoto as taught by Eslamy (Eslamy, C4/L49-65, C2/L19-21).

Regarding claim 19 modified Morimoto discloses the thermoelectric module according to claim 1, wherein a lower surface of the post is coupled to the second electrode (Morimoto, [0034]-[0035], Figs. 1A-1B, and 6 see: power supply electrodes 6a and 6b connected at a bottom surface to electrodes at 2d), and Eslamy teaches wherein the passivation film does not cover the lower surface of the post (Eslamy, C4/L49-65, Fig. 5 see: native nickel oxide 56 passivates the surface of nickel outer layer 52 but not the bottom contact layer where electrical contact is made).  

Regarding claim 20 modified Morimoto discloses the thermoelectric module according to claim 1, and Eslamy teaches wherein the passivation film defines an exterior of the post (Eslamy, C4/L49-65, Fig. 5 see: native nickel oxide 56 is the exterior layer) and by nature of being a passivation layer is considered fully capable of .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 2007/0272291) in view of Eslamy et al (US 6,485,843) as applied to claims 1 and 19-20 above, and further in view of Tajima et al (US 2005/0241690).

Regarding claim 2 modified Morimoto discloses the thermoelectric module according to claim 1, but does not explicitly disclose 20wherein the post further includes a first plating part that is provided on a first surface of the post connected to the second electrode, and is made of an alloy of gold and tin, and30Attorney Docket No. 47571-0019001 a second plating part that is provided on a second surface of the post opposite to the first surface, and is made of gold.  
Tajima teaches a thermoelectric module including a post (Tajima, [0117]-[0119], [0136]-[0137], Figs. 2 and 5B see: block electrode 5) wherein the post further includes a first plating part that is provided on a first surface of the post connected to the second electrode (Tajima, [0114], [0117]-[0119], Figs. 2 and 5B see: block electrode 5 coated with solder layer 10 of Au-Sn solder for connecting to external connection terminal 4) and a second plating part that is provided on a second surface of the post opposite to the first surface, and is formed of gold (Tajima, [0119], Figs. 2 and 5B see: block 
Tajima and Morimoto are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Morimoto in view of Tajima to provide a first plating part on a first surface of the post of Morimoto connected to the second electrode of Morimoto as taught by Tajima (Tajima, [0114], [0117]-[0119], Figs. 2 and 5B see: block electrode 5 coated with solder layer 10 of Au-Sn solder for connecting to external connection terminal 4 or plated with a coating made of Au and Sn) and to provide a second plating part on a second surface of the post of Morimoto opposite to the first surface, that formed of gold as taught by Tajima (Tajima, [0119], Figs. 2 and 5B see: block electrode 5 coated with a layer of Au by plating to improve wettability of solder and improve bonding strength) as Tajima teaches the Au plating improves bonding strength and wettability of solder, and the Au-Sn solder alloy allows adhesive connection to the second electrode (Tajima, [0114], [0119]) and an Au/Sn alloy plating would also perform the expected result of improving solder wettability and bonding strength of the second surface of the post to the second electrode.

Regarding claims 3 and 4 modified Morimoto discloses the thermoelectric module according to claim 2, and Tajima teaches 5wherein the post further includes an intermediate layer provided between the first plating part and the post wherein the intermediate layer is made of at least one kind selected from the group consisting of .  

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 2007/0272291) in view of Eslamy et al (US 6,485,843) in view of Tajima et al (US 2005/0241690) as applied to claims 1-2 and 19-20 above, and further in view of Terauchi et al (US 2015/0221846).

Regarding claims 3, 4 and 18 modified Morimoto discloses the thermoelectric module according to claim 2, wherein the post further includes a first intermediate layer provided between the first plating part and the post (Tajima, [0114], [0119], Figs. 2 and 5B see: block electrode 5 coated with solder layer 10 of Au-Sn solder for connecting to external connection terminal 4 and a plating of Au or Pt can be provided between the solder 10 and block electrode 5 to provide better wettability of the solder) but does not explicitly disclose 5wherein the post further includes an intermediate layer provided between the second plating part and the post, 10wherein the intermediate layer is formed of at least one kind selected from the group consisting of gold, palladium, platinum, and rhodium.
Terauchi discloses a thermoelectric module comprising portions for bonding take-out wiring electrodes where a Ni containing surface has a Pd-containing layer provided between an Au-layer to which the wiring electrode is bonded in order to suppress 
Terauchi and Morimoto are combinable as they are both concerned with the field of thermoelectric modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the thermoelectric module of Morimoto in view of Terauchi to provide an intermediate layer of Palladium between the Au-plating and the Ni containing post of Morimoto for the purpose of suppressing diffusion of Ni from the post of Morimoto in order to prevent a deterioration of wire bonding performance to said post as taught by Terauchi (Terauchi, [0012]).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nose (US 2019/0385859) in Fig. 2 and paras [0026], [0029] discloses a semiconductor device conductive contact 28 comprising a body made from Au layer 282 
Jinbo et al (US 2016/0190055) discloses in Figs. 6C-6D and para [0052] a semiconductor device having a conductive post 825 surrounded with a protective layer 120 that is formed of a material such as nickel oxide that has high moisture resistance and acts as a barrier film.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726